Notice of Pre-AIA  or AIA  Status
Claims 1-20 remain for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/27/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,530,773 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, & 15 recite inter alia “transmitting a driver update from the second computer to the first computer as a byte array using a database protocol operating on the second computer regardless of whether the driver update is necessary” (emphasis Examiner’s).  The nearest prior art, Roberts (U.S. Patent Publication 2005/0132349) and Ogawa (U.S. Patent Publication 2002/0138567) disclose related inventions for remotely updating software, including database drivers; however, these and other prior art references found by the Examiner all disclose wherein, in an effort to minimize the use of network bandwidth, will transmit a driver update if and only if the second computer determines that the first computer’s drivers are of a lesser version than what is available (see e.g. Roberts at paragraphs 0036 and 0108-0112, and Ogawa at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        1/2/21

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435